724 S.E.2d 66 (2012)
STATE of North Carolina
v.
Robert Howard DIXON.
No. 542P03-2.
Supreme Court of North Carolina.
March 22, 2012.
Robert Dixon, for Dixon, Robert Howard.
Wiliam Hart, Senior Deputy Attorney General, for State.
Ronald L. Moore, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of March 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Buncombe County:
"Denied by order of the Court in conference, this the 22nd of March 2012."